Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The office refers to the Interview of June 29, 2021, [entering into the IFW on July 2, 2021], where the office disclosed the features of the amendments in the current language were determined to not raise issue of antecedence.  The office refers to the Applicant arguments of June 30, 2021, Pages 8-10, noting in particular that the prior art of US 2015/00863527 to Gregg does not disclose the feature of dismissing a first data set when a wind speed is below a first threshold. The modification references of US 7,550,862 to Altemark and US 2016/0076517 do not meet this feature in combination with the claim 1 requirements present in particular the amended clarification over previous claim 5 clarifying the treatment of the data set portion that does not fall under the desired observation. One of ordinary skill would not be motivated to perform this adaption based upon the art found in a prior art search, without following Applicant's specification in undue hindsight. The feature of Applicant's invention permits an attenuation of the statistical representation of the data set provided to be more accurate by disregarding wind direction measurements based upon poor wind flow, or undesirable braking/pitches that would lower the effectiveness of the data for a said measurements in the final calculation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745